Citation Nr: 9900172	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than March 14, 
1995, for a 20 percent evaluation for a seizure disorder.


REPRESENTATION

Appellant represented by:	Laurel Fedor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1965.  He was separated from service by action of a physical 
evaluation board, and granted service connection by the 
Department of Veterans Affairs (VA), for a seizure disorder.  
Rating action by the Hartford, Connecticut, Regional Office 
(RO) in September 1965 assigned a 100 percent convalescent 
rating, effective from the date of separation from service.  
Following a VA medical examination, a schedular evaluation of 
10 percent was assigned, effective in July 1967.

In March 1995, the veteran claimed an increased rating.  A 
July 1995 rating decision increased the evaluation to 20 
percent effective March 14, 1995, and indicated that VA 
medical records for the preceding year would be reviewed to 
determine whether an earlier effective date could be 
assigned.  In August 1995, the veteran submitted a copy of a 
February 1993 motor vehicle accident report, which suggested 
that he might have had a seizure at the time of the accident, 
and asked that the 20 percent evaluation be made effective 
from the date of the accident.  This appeal arises, in part, 
from a March 1996 rating decision by the RO that denied an 
effective date earlier than March 14, 1995, for the 20 
percent disability evaluation for the veterans service-
connected seizure disorder.

In October 1996, the veteran claimed an increased rating.  
This appeal also arises from a March 1997 rating decision 
that denied a rating greater than 20 percent for a seizure 
disorder.  In April 1997, the veteran filed a Notice of 
Disagreement with the denial of an earlier effective date and 
the denial of an increased rating.  An April 1997 Statement 
of the Case addressed both issues, but a Substantive Appeal, 
VA Form 9, submitted later that month, argued only the issue 
of an earlier effective date.  However, at a July 1997 
hearing, the veteran argued both issues, and the Board of 
Veterans Appeals (Board) is satisfied that the appeal has 
been perfected as to both issues.  A November 1997 hearing 
officer decision granted an increased rating to 40 percent, 
made effective on the date of the October 1996 claim, but 
denied an effective date for the 20 percent evaluation 
earlier than the March 1995 claim.

The veteran testified at an August 1998 Travel Board hearing 
convened at the RO by the undersigned, the Member of the 
Board who was designated by the Chairman to conduct the 
hearing and to render the final decision in this case.


REMAND

The veteran contends that the RO erred by failing to assign 
an effective date earlier than March 14, 1995, for a 20 
percent evaluation for a seizure disorder, and by failing to 
assign a rating greater than 40 percent effective October 17, 
1996.  He maintains that his seizure disorder was, and is, 
more severe than indicated by the assigned evaluations.

The accurate identification of epileptiform attacks may 
require hospitalization and neurologic observation, while 
service connection for a seizure disorder requires 
verification by a physician.  38 C.F.R. § 4.121.  The 
veterans seizure disorder was verified, to the satisfaction 
of the RO, when service connection was granted in 1965.  In 
addition, neurologic observation was provided during March 
1995 VA hospitalization.

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows:  a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

Ordinarily, the RO has completed procedural and evidentiary 
development before Travel Board hearings are convened.  That 
was the case here.  However, at the August 1998 Travel Board 
hearing, the veteran presented additional evidence, a June 
1998 VA outpatient treatment record.  In addition, the 
veterans attorney subsequently sent two September 1998 lay 
affidavits directly to the Board, and asked that they be 
included in the record on appeal.  None of that evidence has 
been considered by the RO.  A veteran who submits evidence at 
a hearing, or within 90 days of notice of certification of 
the appeal to the Board, has a right to have such evidence 
considered by the RO unless that right is waived.  38 C.F.R. 
§ 20.1304.  The veteran, at the hearing, expressly elected 
not to waive that right, and therefore the case must be 
returned to the RO for consideration of the new evidence.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that he 
may submit competent lay statements that 
show the frequency of seizures and that 
describe convulsive and immediate 
postconvulsive symptomatology.  In 
addition, the RO should obtain from the 
veteran the names and addresses of all 
health care providers from whom he has 
received treatment for a seizure disorder 
since 1992.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.

2.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  The RO is 
specifically referred to the two 
September 1998 lay affidavits and the 
June 1998 VA outpatient treatment record 
described above.  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
